Exhibit 10.30
AMENDMENT
TO
MERISEL, INC.
10% CONVERTIBLE NOTE, DUE AUGUST 31, 2015


THIS AMENDMENT, dated as of November 21, 2012 (this “Amendment”), amends that
certain 10% Convertible Note, due August 31, 2015 (the “Note”), issued by
MERISEL, INC., a Delaware corporation (the “Company”), on August 21, 2012 to
SAINTS CAPITAL GRANITE, L.P., a Delaware limited partnership (the “Investor”),
in the original principal amount of Two Million and 00/100 Dollars
($2,000,000.00)




W I T N E S S E T H
 
WHEREAS, the Company issued the Note to the Investor pursuant to that certain
Note Purchase Agreement, dated as of August 20, 2012, by and between the Company
and the Investor (the “Purchase Agreement”); and
 
WHEREAS, the Company desires and the Investor agrees to amend the Note on the
terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Investor hereby agree as
follows:
 
1.           Definitions.  Except as otherwise stated in this Amendment,
capitalized terms defined in the Note and used in this Amendment without
definition shall have the respective meanings assigned to them in the Purchase
Agreement.


2.           Amendment to the Note.


a.      The definition of “Change of Control” set forth in Section 1 of the Note
is hereby amended by deleting in their entirety the words “June 30, 2012”
beginning on the seventh line of the first sentence and replacing such words
with the words “November 21, 2012”.


b.      The first sentence of Section 5 of the Note is hereby amended and
restated in its entirety to read as follows:


“All or any portion of the principal amount of this Note then outstanding
together with any accrued and unpaid interest hereunder shall be convertible
into shares of Common Stock at the Conversion Price, at the option of the
Investor, at any time and from time to time from and after the end of the
Restricted Period; provided, however, that each conversion of the principal
amount then outstanding or any accrued and unpaid interest of this Note, shall
be in an amount at least equal to the lesser of (i) one million dollars
($1,000,000) or (ii) the then outstanding principal amount of this Note and any
accrued and unpaid interest hereunder.”


 
 

--------------------------------------------------------------------------------

 
 
3.           References.  Any and all references to the Note in the Purchase
Agreement shall be deemed to be the Note as amended hereby.  As used in the
Note, the terms “Note,” “herein,” “hereafter,” “hereunder,” “hereto” and words
of similar import shall mean, from and after the date of this Amendment, the
Note as amended hereby.  The Note Purchase Agreement is hereby amended, modified
or supplemented to the extent necessary so as to give effect to the provisions
of this Amendment.


4.           Full Force and Effect.  As expressly modified by this Amendment,
all of the terms and provisions of the Note shall continue in full force and
effect, and all parties hereto shall be entitled to the benefits thereof.  The
agreements herein contained are limited specifically to the matters set forth
above and do not constitute directly or by implication an amendment or waiver of
any other provision of the Note which has not been expressly amended or waived
herein.


5.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute but one agreement.  Delivery of an executed signature
page of this Amendment by telecopy shall be as effective as delivery of a
manually executed counterpart of this Amendment.


[Signature Page to Follow.]


 
 

--------------------------------------------------------------------------------

 
 
In WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the first above written date.
 

 
MERISEL, INC.
                 
 
By: /s/ Donald R. Uzzi     Name: Donald R. Uzzi     Title:  Chairman            
                SAINTS CAPITAL GRANITE, L.P.            
By: Saints Capital Granite, LLC,
a Delaware limited liability company,
its general partner
                            By: /s/ Kenneth Sawyer     Name:  Kenneth Sawyer    
Title:    Managing Member  











 





































